DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.         The information disclosure statement (IDS) submitted on 12/21/2020 and 09/18/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

5.      Claims 1-25 and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lenz (US PAP 2004/0208288 A1).
         With respect to claim 1, Lenz et al. teach an x-ray anode (4) for an x-ray emitter, a method using the X-ray emitter and a method for producing the X-ray anode (4) (see abstract; Figs. 1, 6-8 and 19), 

    PNG
    media_image1.png
    274
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    756
    364
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    271
    423
    media_image3.png
    Greyscale
including a structured surface provided for impingement with electrons, the structured surface including a surface structure periodically alternating at least in sections, varying in respect of to a depth extension, wherein a varying depth extension and periodicity of the periodically alternating surface structure is less than 40 μm and wherein at least one of a variation of the depth extension and the periodicity is in a range of an average free electron path length in a material of the x-ray anode (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
         With respect to claim 2, Lenz et al. teach the x-ray anode of claim 1 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein the periodically alternating surface structure includes channels running run in parallel to one another at least in sections (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
         With respect to claim 3, Lenz et al. teach the x-ray anode of claim 2 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein the x-ray anode includes a rotationally symmetrical design and wherein the channels run obliquely to a radial direction determined by the rotationally symmetrical design of the x-ray anode (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063).
         With respect to claim 4, Lenz et al. teach the x-ray anode of claim 1 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein the periodically alternating surface structure comprises circumferential, circular channels (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
         With respect to claim 5, Lenz et al. teach the x-ray anode of claim 4, wherein the circular channels are arranged concentrically with respect to one another (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
         With respect to claim 6, Lenz et al. teach the x-ray anode of claim 1, wherein a ratio of depth extension and periodicity of the periodically alternating surface structure is essentially 1:1 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
         With respect to claim 7, Lenz et al. teach the x-ray anode of claim 1, wherein the periodically alternating surface structure includes an essentially sinusoidal profile in cross-section, essentially a rectangular profile or essentially a sawtooth profile (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
          With respect to claim 8, Lenz et al. teach the x-ray anode of claim 1, wherein at least one of the depth extension and periodicity of the periodically alternating surface structure is less than 30 μm (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
         With respect to claim 9, Lenz et al. teach the x-ray anode of claim 1 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein the periodically alternating surface structure is introduced into the material of the x-ray anode by way of an ablation method (The method of forming a device is not germane to issue of patentability of the device itself. Therefore this limitation has not been considered). 
          With respect to claim 10, Lenz et al. teach the x-ray anode of claim 1 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein the periodically alternating surface structure is produced by way of an additive manufacturing method (The method of forming a device is not germane to issue of patentability of the device itself. Therefore this limitation has not been considered). 
         With respect to claim 11, Lenz et al. teach the x-ray anode of claim 1 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein the periodically alternating surface structure is produced by way of at least one of fused filament fabrication, gas dynamic cold spraying, screen printing, chemical vapor deposition and physical vapor deposition (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
          With respect to claim 12, Lenz et al. teach an x-ray emitter comprising: the x-ray anode of claim 1 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
          With respect to claim 13, Lenz et al. teach the x-ray emitter of claim 12, wherein the x-ray anode is rotatable about an axis of rotation (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063).
          With respect to claim 14, Lenz et al. teach the x-ray emitter of claim 12, wherein the x-ray emitter is structurally configured to receive a strike of electrons essentially at an angle of impact of up to 90º (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
         With respect to claim 17, Lenz et al. teach the x-ray anode of claim 2 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein the x-ray anode includes a circumferential form and wherein the channels run obliquely to a radial direction determined by the circumferential form of the x-ray anode (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063).
        With respect to claim 18, Lenz et al. teach the x-ray anode of claim 2 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein a ratio of depth extension and periodicity of the periodically alternating surface structure is essentially 1:1 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
         With respect to claim 19, Lenz et al. teach the x-ray anode of claim 8, wherein at least one of the depth extension and periodicity of the periodically alternating surface structure is less than 20 μm (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
          With respect to claim 20, Lenz et al. teach the x-ray anode of claim 19, wherein at least one of the depth extension and periodicity of the periodically alternating surface structure is less than 15 μm (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
         With respect to claim 21, Lenz et al. teach the x-ray anode of claim 9, wherein the ablation method includes at least one of laser ablation, electron beam ablation, microstructure machining, micro die sinking and an etching method (The method of forming a device is not germane to issue of patentability of the device itself. Therefore this limitation has not been considered). 
          With respect to claim 22, Lenz et al. teach the x-ray anode of claim 10, wherein the additive manufacturing method includes at least one of selective laser melting, laser sintering, and electron beam melting (The method of forming a device is not germane to issue of patentability of the device itself. Therefore this limitation has not been considered). 
          With respect to claim 23, Lenz et al. teach the x-ray emitter of claim 13 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein the x-ray emitter is structurally configured to receive a strike of electrons essentially at an angle of impact of up to 90º (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
         With respect to claim 24, Lenz et al. teach the x-ray emitter of claim 12 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein the x-ray emitter is structurally configured to receive a strike of electrons essentially at an angle of impact of at most approximately 45º (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063).
        With respect to claim 25, Lenz et al. teach the x-ray emitter of claim 13 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein the x-ray emitter is structurally configured to receive a strike of electrons essentially at an angle of impact of at most approximately 45º (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 
                With respect to claim 27, Lenz et al. teach the method of claim 16 (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063), wherein the additive manufacturing method includes at least one of selective laser melting, laser sintering, electron beam melting, fused filament fabrication, gas dynamic cold spraying, screen printing, chemical vapor deposition and physical vapor deposition (see abstract; Figs. 1, 6-8 and 19; paragraphs 0012-0019, 0021, 0062 and 0063). 

Claim Rejections - 35 USC § 103

6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lenz (US PAP 2004/0208288 A1) as applied to claim 16 above, and further in view of Colburn et al. (US PAP 2019/0324202 A1) and Dorscheid et al. (US PAP 2011/0211676 A1). 
           With respect to claim 26, Lenz et al. teach the method of claim 16 but fails to explicitly teach that the method includes a laser ablation.
           Colburn et al. teaches manufacturing structured surface having a variable depth by a laser ablation method providing user with the capabilities to promptly, precisely and cost efficiently provide desirable profile of the surface (see paragraph 0023).
          Dorscheid et al. teaches a process for applying material to an anode of the X-ray source (see abstract) and explicitly that it is known to use ablation process in order to smoothen the anode’s surface in order to provide desirable profile of the anode’s surface (see paragraph 0007).
          Lenz, Colburn et al. and Dorscheid et al. disclose related methods/apparatuses for producing the structured surface.  
          It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ teaching about ablation methods as suggested by Colburn et al. and Dorscheid et al. in the method/apparatus of Lenz, since such a modification would provide user with the capabilities to provide desirable profile of the anode’s surface rather promptly, precisely and cost efficiently.
          It would have been obvious to treat Lenz, Colburn et al. and Dorscheid et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
          The Examiner’s conclusion that claim 26 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art.          
          Conclusion

8.        inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze   /IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./     April 20, 2021